DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gentex Corp (WO 00/23826 A2).
Regarding claim 1, Gentex (figures 3A and 5A) discloses an electro-optic assembly of a vehicle, comprising a first substrate 114 comprising a first surface 114b and a second surface 114a, a second substrate 112 comprising a third surface 112b and a fourth surface 112a, wherein the first substrate and the second substrate are configured to be held in a parallel spaced apart relationship, a transflective coating 178 positioned on the second surfaces 114a of the first substrate 114, an antireflective electrode 172 positioned on the second surface 114a, an antireflection coating 194 positioned on the fourth surface 112a, and an electro-optic medium 125-126 positioned between the second surface 114a of the first substrate 114 and the third surface 112b of the second substrate 112, wherein the electro-optic assembly is configured to reflect an image from a projector of the vehicle.
Regarding claim 2, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a spectrally selective dielectric multilayer.
Regarding claim 3, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a diamond-like carbon coating.
178 comprises a dielectric layer.
Regarding claim 5, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a dielectric-metal multilayer.
Regarding claim 6, Gentex (figure 2) further discloses the projector is a component of a heads up display system.
Regarding claim 7, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the refractive index of the electro-optic material.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.
Regarding claim 8, Gentex (pages 38 and 39) further discloses the antireflection coating comprises a metal-based antireflection coating.
Regarding claim 16, Gentex (figures 3A and 5A) discloses an electro-optic assembly, comprising a first substrate 114 defining a first surface 114b and a second surface 114a, a transflective layer 178  positioned on the first surface of the first substrate, a second substrate 112 defining a third surface 112b and a fourth surface 112a, an antireflective electrode 172 positioned on the second surface 114a of the first substrate and the third surface 112b of the second substrate, an antireflection coating 194 positioned on the fourth surface 112a of the second substrate, and an electro-optic medium 125-126 positioned between the second surface 114a of the first substrate 114 and the third surface 112b of the second substrate 112 and operable between a clear state and a darkened state, wherein the electro-optic assembly is configured to reflect an image from a projector.
Regarding claim 17, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the color rendering index of the reflected or transmitted light.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been 
Regarding claim 18, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the reflectance level of the transflective layer.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.
Regarding claim 19, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the reflectance level of the antireflection coating and antireflective electrode.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.
Regarding claim 20, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the thickness of the antireflection coating.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.

Response to Arguments
Applicant's arguments filed on 6/30/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant reaffirms the Office Action cites a coating 172 of electrically conductive material that is applied over a surface 114a of a rear element 114 as allegedly teaching an antireflective electrode.  Applicant argues that, to the contrary, the coating 172 taught in the ‘826 Reference is clearly a reflective coating included in a reflector/electrode 120.  Applicant cites that the ’826 Reference teaches that “the metals used in forming coating 172 contribute to the total reflectance of reflector electrode 120,” emphasis added, and further teaches, “[i]deally, coating transparent conductive layer 172 with little or no reflections at the interface between electrode 172 and clement 114 due to the closeness of the indices of refraction of these two components. The light then reaches the interface between transparent layer 172 and reflective layer 178, where between 10 and 20 percent of the light is transmitted through reflective layer 178 into electrochromic medium 125).  Therefore, the prior art discloses “an antireflective electrode 172 on the second surface 114a”.
Regarding claim 6, the Figures 2 or 5E will show the projector.  In the present application, the drawings did not clearly show how the projector functions with the electro-optic assembly either.  So it will be extremely time consuming if the Applicant and the Examiner wish to point out minor errors of the other side.
Regarding claim 16, the prior art discloses “an antireflective electrode 172 positioned on the second surface 114a of the first substrate and a second antireflective electrode 128 positioned on the third surface 112b of the second substrate (Page 19, lines 18-19 recites “Referring again to Figure 3A, chamber 125, defined by transparent conductor 128 disposed on front element rear surface 112b). Please refer to the arguments of claim 1 on the antireflective electrode feature.  Applicant further argues that the ’826 Reference does not disclose “an antireflective electrode positioned on the second surface of the first substrate and the third surface of the second substrate,” as recited in claim 16.  The Examiner would like to note that since the second surface of the first substrate and the third surface of 
Lastly, Applicant’s representative notes that during prosecution of the parent application 15/184,254, a Notice of Allowance was issued in light of Applicant’s arguments filed 12/08/17 in which Applicant noted the improper application of Official Notice to a majority of the claims.  The underlined phrase is grossly incorrect as the reason of allowance for the parent case.  The case was allowed because the independent claims found to be allowable and so will the dependent claims regardless of its previous rejection history.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/20/21